Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 24, 2018                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  Rehearing No. 620                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  153081(133)                                                                                                          Justices
  153345


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                     SC: 153081
  V                                                                  COA: 325741
                                                                     Wayne CC: 13-032654-FC
  KENYA ALI HYATT,
             Defendant-Appellee.
  _____________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 153345
  V                                                                  COA: 325741
                                                                     Wayne CC: 13-032654-FC
  KENYA ALI HYATT,
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the motion for rehearing of the Court’s June 20, 2018 opinion
  is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 24, 2018
                                                                                Clerk